Citation Nr: 0838057	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  03-25 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from September 1973 to 
September 1977.  This matter originally came before the Board 
of Veterans' Appeals (Board) on appeal from a September 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York that, in part, 
denied the appellant's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
Board remanded the case for additional development in 
February 2007; the case has now been returned to the Board 
for appellate review.

The Board's remand of February 2007 also addressed the issue 
of entitlement to service connection for a disability of the 
cervical spine.  In a rating decision issued in February 
2008, the appellant's claim of entitlement to service 
connection for a cervical spine disorder was granted.  
Therefore, the issue of entitlement to service connection for 
a cervical spine disorder listed in the February 2007 Board 
remand is moot.

In his October 2008 Informal Hearing Presentation, the 
appellant's representative asked that the appellant's claim 
be extended to include entitlement to service connection for 
a psychiatric disorder, to include PTSD.  The issue of 
service connection for a psychiatric condition is separate 
from the issue of service connection for PTSD.  See Samuels 
v. West, 11 Vet. App. 433, 436 (1998) citing Ephraim v. 
Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) and consideration 
herein is limited to the issue of service connection for PTSD 
as listed on the title page.

The Board notes that the appellant submitted a claim for a 
nervous disorder in April 1978 (less than one year after his 
September 1977 separation from service), and that the RO 
denied service connection for a personality disorder in a 
rating issued in July 1979.  The appellant was notified of 
that denial that same month, but he did not appeal.  The 
Board also notes that there is medical evidence of record 
indicating that the appellant's currently diagnosed 
depression may be related to his neck disability and that the 
November 2007 VA examiner indicated that the appellant's 
current anxiety may be related to his service on a direct 
basis.  Therefore, the matter is REFERRED for appropriate 
action to include consideration based on the question of 
whether new and material evidence is needed, as well as for 
consideration of the claim on theories of direct, presumptive 
and secondary service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue of entitlement to service 
connection for PTSD on appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
again remanded for action as described below.

The evidence of record indicates the appellant has applied 
for Social Security Administration (SSA) disability benefits.  
However, complete copies of the medical records upon which 
any disability award/denial was based, as well as any SSA 
decision and its associated List of Exhibits, have not been 
made part of the claims file.  All of these records should be 
obtained and associated with the claims file.

Review of the evidence of record indicates that there are 
records relating to treatment of the appellant's psychiatric 
condition that are not of record.  VA medical treatment 
records state that the appellant has received counseling at a 
Vet Center.  The associated Vet Center records have not been 
obtained.  In addition, treatment by a private therapist was 
noted in a November 2002 VA outpatient note and those private 
records have not been obtained.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant private, Vet Center and VA 
treatment records should be obtained and associated with the 
claims file.

While the appellant was afforded a VA psychological 
examination, as the psychologist's opinion of record was 
based on incomplete medical records, it is of little or no 
probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claims on appeal.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should contact the Social 
Security Administration (SSA) to obtain 
copies of all of the medical records upon 
which any decision concerning the 
appellant's initial or continuing 
entitlement to benefits was based, as 
well as any SSA decision with its 
associated List of Exhibits.  All of 
these records are to be associated with 
the claims file.

2.  The AMC/RO should obtain the 
appellant's relevant medical treatment 
records from any VA facility identified 
by the appellant, to the extent not 
already on file.  In particular, the 
AMC/RO should obtain the VA psychiatric 
and medical records dated from January 
2008 to the present.

3.  The AMC/RO should obtain all Vet 
Center mental health treatment records 
for the appellant from the beginning of 
his treatment there to the present.

4.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for psychiatric or 
psychological problems since service, and 
secure all available relevant reports not 
already of record from those sources.  In 
particular, the appellant should identify 
the private therapist who was treating 
him as noted in the VA ambulatory care 
note dated November 25, 2002.  

5.  To the extent there is an attempt to 
obtain any of the above-listed records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

6.  After the above development has been 
completed, the AMC/RO should arrange for 
a review of the claims file by a 
psychiatrist to determine the nature and 
etiology of the appellant's current 
psychiatric disorder(s), and to 
specifically to determine whether PTSD is 
present, and, if so, whether it is 
traceable to any in-service stressor(s).  
The psychiatrist should conduct the 
review with consideration of the criteria 
for PTSD.  The AMC/RO must specify for 
the reviewing psychiatrist the stressor 
or stressors that it has determined are 
established by the record.

The psychiatrist must review the 
appellant's entire medical history, to 
include in-service and post-service 
medical reports and then provide an 
opinion as to the diagnosis and etiology 
of any psychiatric disorder found.  The 
reviewer should also reconcile all 
psychiatric diagnoses documented in the 
appellant's records and provide a current 
psychiatric diagnosis.  The psychiatrist 
should also offer an opinion as to the 
onset date of the appellant's PTSD, if 
any.  

If a diagnosis of PTSD is appropriate, 
the psychiatrist should specify the 
credible "stressors" that caused the 
disorder and the evidence relied upon to 
establish the existence of the 
stressor(s).  The psychiatrist should 
also describe which stressor(s) the 
appellant re-experiences and how he re-
experiences them.  If there are no 
stressors, or if PTSD is not found, that 
matter should also be specifically set 
forth.

The reviewer must state the reasons for 
each opinion rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the reviewer.  

If a psychiatric examination or 
additional history or psychological 
testing and evaluation is/are needed 
before an opinion can be rendered, the 
AMC/RO should arrange for said 
examination/testing to occur.

7.  Upon receipt of the VA psychiatrist's 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
psychiatrist for corrections or 
additions.

8.  Thereafter, after the completion of 
any indicated additional development, the 
AMC/RO should consider all of the 
evidence of record and re-adjudicate the 
appellant's PTSD claim on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  All relevant evidence of record 
should be addressed.  The appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

